Citation Nr: 0604784	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  96-16 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition and a bilateral shoulder condition, claimed as 
joint pains.

2.  Entitlement to an initial disability rating in excess of 
60 percent for multi-nodular goiter, status post subtotal 
thyroidectomy.

3.  Entitlement to an initial compensable disability rating 
for residuals of right breast lumpectomy, scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
August 1994 with additional prior active and inactive duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.  The veteran failed 
to report for her June 2005 hearing; her request for a 
hearing is therefore considered as withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2005).

The veteran's increased rating claim for her service-
connected multi-nodular goiter disability, status post 
subtotal thyroidectomy, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.

It appears from the record that the veteran has raised a 
claim of entitlement to service connection for a bilateral 
foot condition.  See August 2004 correspondence with 
annotated attachments.  The Board refers this claim for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  Her service medical records show complaints of shoulder 
and leg pain and treatment for left shoulder spasms, a 
pinched nerve of the right shoulder, bilateral periostitus 
and shin splints.

3.  Competent, probative medical evidence does not reveal a 
current diagnosis of a chronic disability of either the legs 
or shoulders.

4.  The veteran's residuals of right breast lumpectomy are 
manifest by a scar that measures five centimeters, is well 
healed, and does not limit the function of the affected part.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a bilateral leg 
condition or a bilateral shoulder condition, claimed as joint 
pains.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.14 (2005).

2.  The criteria for a compensable disability rating for 
residuals of right breast lumpectomy, scar, are not met 
throughout the pendency of this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, 
Diagnostic Codes 7802, 7804, 7805 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records have been thoroughly 
reviewed.  In 1991 she was treated for left shoulder spasms 
and a pinched nerve of the right shoulder.  In February 1991 
the veteran was placed on a physical profile for bilateral 
periostitus.  In 1991 the veteran was also treated for 
questionable bilateral stress fractures of the mid-tibia and 
in January 1992 had a medical consultation for leg pain.  She 
was placed on a physical profile for bilateral tibia pain in 
February 1992 and again in July 1992 on a permanent profile 
for shin splints.  Her May 1994 report of physical 
examination (signed by examiner in June 1994) indicates that 
the veteran's upper extremities were clinically evaluated as 
normal but her lower extremities were not so evaluated.  
Instead the report notates she was on a permanent profile for 
running.  Her June 1994 report of medical history indicates 
that the veteran indicated that she had or had had swollen 
painful joints, a painful or "trick" shoulder or elbow, and 
leg cramps.

While the veteran's service medical records show that she was 
treated for shin splints, periostitus, and shoulder pain, the 
evidence fails to reveal the diagnosis of a post-service 
chronic disability of the legs or shoulders.  While her 
current VA treatment records reflect some complaints of pain 
up to her knees in connection with her treatment for a foot 
condition (plantar fasciitis), complaints of generalized 
joint pain in October 1996 as per her gulf registry 
examination, and complaints of shoulder pain in July 1996, 
there is no competent medical evidence of a current chronic 
disability of either the legs or shoulders.  See also May 
1997 VA examination report (no evidence of shoulder 
disorder).  Service connection requires the diagnosis of a 
current, chronic disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Moreover, service connection is not 
warranted for pain alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).   

While the veteran has asserted entitlement to service 
connection for current disabilities and points to her in-
service treatment of the shoulders and legs (to include being 
placed on a permanent physical profile), the competent 
medical evidence is silent as to a currently diagnosed leg 
disability or a shoulder disability.  Absent competent, 
probative medical evidence of current chronic disabilities, a 
prerequisite in service connection claims, the veteran's 
claims of entitlement to service connection for a bilateral 
leg condition and a bilateral shoulder condition, claimed as 
joint pains, must be denied.  As the preponderance of the 
evidence is against these claims, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107 (West 
2002).  Furthermore, while the current medical evidence of 
record refers to cervical spine radicular pain that radiates 
to the shoulders, this radicular pain is a manifestation of 
the veteran's service-connected multi-nodular goiter and is 
compensated as such.  See 38 C.F.R. § 4.14 (2005).

Finally, the Board notes that the evidence does not 
demonstrate that the veteran has the requisite medical 
training or expertise that would render her opinion competent 
in this matter.  As a layperson, the veteran is not qualified 
to render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As 
such, while the veteran is competent to describe symptoms, 
she is not competent to render a medical opinion that 
indicates that she has a current, chronic disability of the 
legs or shoulders.  

Increased Rating: Scar

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  In the appeal of an initial 
assignment of a rating disability, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2005).

During the course of this appeal, the criteria by which the 
veteran's service-connected scar is evaluated were revised.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Thus, the Board will 
proceed to analyze the veteran's claim for an increase under 
both sets of criteria.  If an increase is warranted based 
solely on the revised criteria, the effective date of the 
increase cannot be earlier than the effective date of the 
revised criteria.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

Under Diagnostic Code 7805, a scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (2005); 38 C.F.R. § 4.118 (2002).   There is no 
indication from the evidence of record that the veteran's 
service-connected residuals of right breast lumpectomy, scar, 
limit the function of the affected part.  See March 2001 VA 
medical record.  Therefore, there is no basis to assign a 
compensable disability rating for the veteran's disability 
under this diagnostic code.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

As to whether an increased rating is warranted for the 
veteran's disability under any other diagnostic code that 
contemplates scars, the record shows the presence of a well 
healed scar on the right breast that measured five centimeter 
(cm).  Under the criteria in effect prior to August 30, 2002, 
a superficial scar that was tender and painful upon 
demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  

Here, the evidence shows that the veteran's right breast scar 
was well healed and there is no objective evidence of 
manifestations in the substantial medical evidence of record 
of the scar being tender or painful.  Therefore, the evidence 
of record does not demonstrate that the veteran has a painful 
scar of the right breast to warrant a compensable disability 
rating under either the prior or revised criteria.  See 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2005); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Moreover, the veteran's scar is significantly smaller than 
the 929 square cm or greater contemplated in the revised 
criteria for a compensable rating for superficial scars with 
no limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2005).  

In short, the veteran's right breast scar does not more 
closely approximate the criteria for a compensable rating 
under available diagnostic codes.  38 C.F.R. § 4.7 (2005).  
As such, the weight of the evidence is against the veteran's 
increased rating claim and the doctrine of reasonable doubt 
is not for application.  See 38 C.F.R. §§ 4.3, 4.7 (2005).  
Moreover, as the veteran's disability picture does not more 
closely approximate the criteria for a higher disability 
rating at any point during the pendency of this appeal, a 
staged rating is not appropriate.

Finally, the Board notes that the manifestations of the 
veteran's service-connected residuals of right breast 
lumpectomy cannot be regarded as presenting an exceptional or 
unusual disability.  The disability picture is not reflective 
of factors that take it outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the Board 
finds that the disability under consideration does not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2005).

Veterans Claims Assistance Act (VCAA)

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The veteran filed her claims prior to the enactment to the 
VCAA and, therefore, she was not notified of VA's duty to 
assist with her claims prior to initial adjudication in June 
1995.  She was informed by letter in June 2004 of the 
evidence necessary to substantiate her increased rating claim 
and her service connection claim.  She was also informed of 
the evidence necessary to substantiate her claims that she 
was expected to provide and the evidence VA would seek.  The 
veteran was also requested to send requested evidence to VA, 
to identify any evidence she would like VA to obtain, or 
inform VA if she had no additional evidence.  The February 
2005 supplemental statement of the case (SSOC) contained both 
the prior and revised schedular criteria for her increased 
rating claim.

However, it is unclear from the record whether the veteran 
was explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter 
the Board finds that she has been notified of the need to 
provide such evidence for the following reasons.  The June 
2004 letter informed the veteran of the additional 
information or evidence needed and asked her to send the 
information or evidence to VA.  In addition, the February 
2005 SSOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Moreover, the 
record shows the veteran has played an active role in the 
adjudication of her claim and has submitted evidence in 
support of her claim that she had in possession.  As such, a 
remand for additional notification would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the Board considers the notice requirements met 
for the issues decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of her claim and by her 
evidentiary arguments that she understood the evidence needed 
to substantiate her claims and her and VA's roles in the 
claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded a VA examination in 
connection with her increased rating claim in May 1997 and 
the resulting report has been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  Moreover, the Board concludes that a 
remand for a more contemporaneous examination is not in order 
due to the absence of any subsequent complaints of or 
treatment for her service-connected scar indicating any 
change in the disability picture.  Additionally, while the 
record contains evidence of in-service complaints in 
connection with the veteran's service connection claim, there 
is no competent medical evidence of currently diagnosed 
disabilities.  As such, VA examinations are not warranted.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Duenas v. 
Principi, 18 Vet. App. 512 (2004). 

In addition, her service medical records and VA medical 
records have been associated with the claims file.  While the 
veteran submitted additional evidence subsequent to the 
February 2005 SSOC without a waiver, the evidence is 
duplicative of evidence previously of record and contains 
annotations of evidentiary arguments also previously of 
record.  Therefore, a remand for the RO to consider the 
evidence submitted in April 2005 is not in order.  As the 
veteran has not identified or properly authorized the request 
of any other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a bilateral leg condition and a 
bilateral shoulder condition, claimed as joint pains, is 
denied.

An initial compensable disability rating for residuals of 
right breast lumpectomy, scar, is denied.


REMAND

Service connection was established, effective in August 1994, 
for hypertension (evaluated as 10 percent disabling), 
headaches (10 percent disabling), thyroid cysts 
(noncompensable), and anxiety (noncompensable) via the June 
1995 rating decision.  In September 1997 a rating decision 
was issued by which the veteran's thyroid problems, involving 
multi-system disorders, was evaluated as 60 percent disabling 
effective in August 1994 (higher than the combined 20 percent 
rating previously in effect).

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  While the veteran has been afforded a VA examination 
in July 2002 in connection with her claim of entitlement to 
an increased rating for multi-nodular goiter, status post 
subtotal thyroidectomy, the resulting report does not contain 
sufficient evidence to evaluate the veteran's claim.  
Specifically, the 60 percent disability rating in effect for 
her multi-nodular goiter includes manifestation such as panic 
attacks, anxiety, headaches, and hypertension.  See September 
1997 rating decision.  However, the July 2002 VA thyroid 
examination report does not contain sufficient evidence of 
such symptoms for a thorough review of her disability, 
especially in light of her current continued treatment for 
such symptoms.  Thus, the Board is of the opinion that the 
veteran should be afforded a VA examination for compensation 
purposes to ascertain the current nature and severity of her 
complete disability picture.  

Also, as part of VA's duty to assist, the veteran should be 
requested to submit any evidence in her possession.  See 
38 C.F.R. § 3.159(b) (2005).
Accordingly, this case is REMANDED for the following actions:

1.  Tell the veteran to submit copies of 
any evidence in her possession relevant 
to her increased rating claim.

2.  Obtain the veteran's VA treatment 
records from February 2005 to the present 
from the VA medical facility located in 
Charleston, South Carolina. 

3.  Schedule the veteran for VA thyroid, 
hypertension, scars, and mental disorders 
examinations to determine the current 
nature and extent of her service-
connected multi-nodular goiter, status 
post subtotal thyroidectomy.  The claims 
folder should be made available to the 
examiner for review.

4.  Readjudicate the veteran's increased 
rating claim, to include whether a higher 
combined disability rating results from 
the veteran's manifestation of her 
service-connected multi-nodular goiter 
being separately rated.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided an SSOC that contains notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since February 2005.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of her claim.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


